Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 07/15/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al., “Achieving high carrier density and high mobility in graphene using monolayer tungsten oxyselenide”, (copy link), December 2020.
	Choi et al. shows the invention as claimed including a semiconductor comprising a tungsten oxyselenide (TOS) p-type (hole) dopant (see abstract).
	Concerning claims 2-5, note that the claims are drawn to the product and the process is not afforded patentable weight unless it materially affects the product.
	Regarding claims 6-7, the TOS is a monolayer and a surface p-type dopant.
	With respect to dependent claims 8-9, the substrate is tungsten diselenide and inherently the semiconductor will either be a first, second, or third dimension semiconductor.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., “Air stable p-Doping of WSe2 by Covalent Functionalization”, provided by applicant.
Zhao et al. shows the invention as claimed including a semiconductor comprising a tungsten oxyselenide (TOS) p-type dopant (see, for example, abstract and fig. 1(b)).
Concerning claims 2-5, note that the claims are drawn to the product and the process is not afforded patentable weight unless it materially affects the product.
	Regarding claims 6-7, the TOS is a monolayer and a surface p-type dopant.
	With respect to dependent claims 8-9, the substrate is tungsten diselenide and inherently the semiconductor will either be a first, second, or third dimension semiconductor.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al., “Self-Limiting Layer-by-Layer Oxidation of Atomically Thin WSe2”.
Yamamoto et al. shows the invention as claimed including a semiconductor comprising a tungsten oxyselenide (TOS) p-type dopant (see, for example, page 2070, second column which discusses hole doping by oxygen of the tungsten silicide).
Concerning claims 2-5, note that the claims are drawn to the product and the process is not afforded patentable weight unless it materially affects the product.
	Regarding claims 6-7, the TOS is a monolayer and a surface p-type dopant.
	With respect to dependent claims 8-9, the substrate is tungsten diselenide and inherently the semiconductor will either be a first, second, or third dimension semiconductor.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., “Effect of oxygen and ozone on p-type doping of ultra-thin WSe2 and MoSe2 field effect transistors”.
Wang et al. shows the invention as claimed including a semiconductor comprising a tungsten oxyselenide (TOS) p-type dopant (see, for example, abstract).
Concerning claims 2-5, note that the claims are drawn to the product and the process is not afforded patentable weight unless it materially affects the product.
	Regarding claims 6-7, the TOS is a monolayer and a surface p-type dopant.
	With respect to dependent claims 8-9, the substrate is tungsten diselenide and inherently the semiconductor will either be a first, second, or third dimension semiconductor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 30, 2022